Citation Nr: 1211959	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  As noted in the Board's April 2011 remand, given that the evidence of record includes possible diagnoses of depressive disorder, the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


FINDINGS OF FACT

The most probative indicates that the Veteran does not suffer from PTSD or other psychiatric disorder as a result of service. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in May 2008 and May 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Both letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's claim was last adjudicated in August 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, post-service private and VA outpatient treatment records, two VA examination reports, and the Veteran's lay statements.  The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was asked to provide information concerning treatment providers and corrective VCAA notice was provided in a May 2011 letter.  Additional treatment records were received.  Moreover, an additional VA examination was conducted and an opinion provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, the Veteran contends that he has PTSD as a result of stressful events experienced by him during his tour in the Republic of Vietnam.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

During the course of this appeal, VA amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam Era and is a recipient of the Vietnam Service Medal and Vietnam Campaign Metal.  He contends that he was in a unit in Vietnam regularly under fire, and that he feared death during that time.  In a June 2008 typewritten stressor statement, the Veteran provided a general statement that he witnessed many horrific events of the war to include death and serious injury to fellow comrades and others and that his base came under enemy attack.  

Service treatment records note the Veteran reported frequent trouble sleeping at his pre-induction examination in April 1969.  The physician explained this as being trouble falling asleep.  The service treatment records are otherwise negative for any psychiatric complaints or findings, and his separation examination in September 1971 was normal.

The Veteran's private psychiatrist, Dr. H.J., provided a narrative report dated May 23, 2008, prepared 10 days after the Veteran first filed a claim for PTSD.  The physician also provided treatment notes dating from June 2008 to July 2011.  The physician summarized the Veteran's account of his Vietnam history.  The Veteran reported to this doctor that he "saw many bodies of Vietnamese and Americans."  He also reported current nightmares and flashbacks.  He also reported angry outbursts, insomnia, avoidance, isolation and depressed mood.  At the time of this May 2008 report, the Veteran stated that he had no past psychiatric history.  Mental status examination revealed good eye contact and verbal communication without hallucination or suicidal or homicidal ideation.  The mood was noted as depressed and anxious, and his affect was constricted.  Memory was intact and insight and judgment were noted as very good.  The private physician diagnosed the Veteran with PTSD and major depressive disorder.  Handwritten treatment notes dating from June 2008 through to July 2011 consistently show that the Veteran has trouble with irritability and anger, job stress, and a constricted affect.    

VA outpatient treatment records are negative for any psychological or psychiatric treatment.  In December 2009 VA admission note for cataract surgery, the Veteran is shown to have reported a history of depression and PTSD, but there are no treatment records with VA for this condition.  In January 2010, the Veteran denied depression when reporting for colonoscopy.  In short, VA outpatient records are devoid of evidence of current treatment for PTSD, depression, or any other acquired psychiatric disorder.

In August 2010, the Veteran underwent a VA examination.  The Veteran confirmed that Dr. H.J.'s treatment is the only mental disorder treatment that the Veteran participates in.  The Veteran reported his Vietnam history to the VA examiner, including participation in a convoy that took on enemy fire.  He reported that the thought occurred to him at that time that he may be killed and that he was nervous and vomiting.  The examiner reported some inconsistency in the Veteran's responses as to current psychosocial functioning.  For instance, the Veteran reported to the examiner that he angers "easily," then later reported angry outbursts "once or twice a year," and then reported having had a fistfight within two weeks of the examination.  The examiner stated that the Veteran's "reporting was inconsistent and difficult to follow."  The Board also notes that the Veteran reported to this examiner that he was fearful due to oncoming enemy fire, but made no report as to seeing any dead Americans or Vietnamese people during his tour in Vietnam, unlike what he reported to the private examiner.  The VA examiner indicated the Veteran does meet the diagnostic criteria for PTSD.  She did diagnose depressive disorder, not otherwise specified, because he endorses depressive symptoms of intermittent lethargy, sleep problems, appetite disturbance and irritable or depressed mood.  She noted that the Veteran's recount of his military events was so vague and confusing that she could not make a diagnosis with any degree of accuracy.
 
Following the Board's remand, the Veteran was afforded another VA examination in July 2011.  This examiner summarized the medical history, including the reports discussed above.  The Veteran confirmed ongoing trouble sleeping due to worry, but the examiner noted that the Veteran was unable to describe what he worried about.  At the 2011 examination, he also reported nightmares, but without any specific theme.  The Veteran went on to again describe his experience in Vietnam as including being in a unit receiving incoming enemy fire, and feeling in fear for his life.  However, in July 2011, unlike in the private report, the Veteran specifically noted that "he did not see anyone else get injured, but believes that some might have been."  This is inconsistent with the earlier report that he saw American and Vietnamese bodies.  Also, at this time, he reported seeing a tank blow up in front of him, as well as returning fire, while in earlier reports he reported only hiding from the incoming fire as he felt fearful of death.  He reported "throwing up and shooting at the same time."  The VA examiner noted that on psychometric testing the Veteran's responses endorse a high frequency of symptoms that are highly atypical and inconsistent in patients with genuine psychiatric disorders.  The examiner noted concern with possible symptom exaggeration.  In conclusion, the examiner did confirm that the Veteran's reported stressor is related to the Veteran's fear of hostile military activity, but the examiner could not attribute the Veteran's current symptoms to any diagnosable disability.  The examiner stated that the Veteran's primary complaint relates to irritability, and there is no suggestion in the record that this is related to military service.  The Veteran also reported infrequent depressive symptoms that do not appear to be causing any significant distress or impairment.  The examiner concluded that the Veteran does not meet the criteria for a DSM-IV diagnosis of PTSD.

A reading of the entire body of evidence in this case establishes that the Veteran's reported symptoms and his military history have been inconsistent throughout the record.  Accordingly, he is not being deemed a credible historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Also, the Board observes that since the private examiner's assessment of the Veteran as having PTSD was based upon a less than credible reported history, that medical opinion is entitled to little, if any, probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  

Conversely, the 2011 VA examiner considered the Veteran's history, to include accepting that the Veteran's reported stressor is related to his fear of hostile military activity, examined the Veteran, conducted psychometric testing and reviewed the claims file.  The VA examiner provided a rationale for her conclusion, and her conclusion is consistent with the 2010 VA examiner's opinion.  The VA examiners specifically found that the Veteran's symptoms do not support a diagnosis of PTSD, and both provided rationales for their conclusions.  Accordingly, these opinions are entitled to great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In summary, although a private physician diagnosed PTSD, such diagnosis was based on a history provided by the Veteran that is not found to be credible.  While the change to 38 C.F.R. § 3.304(f) in 2010 notes that the fear of hostile military or terrorist activity is sufficient to establish a stressor, that regulation also requires that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Here, 
both VA psychologists have determined that the Veteran does not suffer from PTSD.  Thus, the preponderance of the probative evidence is against the claim for service connection for PTSD.  

As to any other acquired psychiatric disability, the Board notes that while the Veteran reported sleep difficulties prior to service, his service treatment records are negative for any treatment, findings, or complaints of any psychiatric disorder.  Further, the first mention of any psychiatric disorder is the May 2008 statement from Dr. H.J., showing no prior psychiatric history and showing the evaluation was conducted 10 days after the Veteran filed his claim for service connection for PTSD.  Dr. H.J. did not opine on the etiology of the major depression he diagnosed, and the 2011 VA examiner noted that there was no evidence to suggest that any current symptomatology was caused by his military service.  In short, there is no suggestion in any of the available records, from the time of service through to the present, that any symptoms of a current psychiatric disorder are causally connected to service.  

To the extent that the Veteran himself believes that he suffers from PTSD or other psychiatric disability related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the diagnosis and etiology of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or etiology of a psychiatric disorder is not competent medical evidence.  The Board finds the opinions of the VA examiners to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds that the preponderance of the competent and credible evidence is against the claim for service connection for a psychiatric disability to include PTSD. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is 

against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


